PER CURIAM.
This appeal was submitted by the appellee on brief, but the appellant has neither filed a brief nor applied to be heard orally. Under the rules and practice of the court, the appellee is entitled to have the appeal dismissed, or, perhaps, to have the judgment affirmed. Portland Company v. United States, 15 Wall. 1, 21 L. Ed. 113; Ryan v. Koch, 17 Wall. 19, 21 L. Ed. 611. Or, the court at its option might open the record and dispose of the case on its merits. In view of the fact that the appellee has filed a brief, the court might possibly do the latter of its own motion if the assignment of errors was of such a character that the court could see that it clearly and fairly presented the issues on the appeal. Such, however, is not the fact, and this to such an extent that it is impossible for the court to ascertain what the issues between the parties are without its going through the record. This, *197of course, the court is not inclined to do. The appellee has not specially asked that the judgment be affirmed.
The following order will be entered:
Ordered: Unless the appellant files a brief, framed in accordance with the rules, on or before March 17, 1906, the appeal will be dismissed, with costs for the appellee.